                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                    SAN ANGELO DIVISION

GLENDA MILLER,                                    §
                                                  §
               Plaintiff,                         §
                                                  §
v.                                                §    CIVIL ACTION NO. 6:19-cv-00047-BU
                                                  §
ANDREW M. SAUL,                                   §
Commissioner of Social Security,                  §
                                                  §
               Defendant.                         §

                              REPORT AND RECOMMENDATION

       Now before the Court is the Social Security Commissioner’s Unopposed Motion to

Remand (Dkt. No. 18). The Commissioner asks the Court to reverse and remand this case pursuant

to the fourth sentence of 42 U.S.C. § 405(g) for further administrative proceedings.

       Senior United States District Judge Sam R. Cummings transferred this case to the

undersigned magistrate judge on October 2, 2019 for further proceedings. The parties were advised

of the undersigned’s availability to exercise jurisdiction in this case pursuant to 28 U.S.C. § 636(c);

however, all parties did not provide their consent. As a result, the undersigned is required to file a

report and recommendation with respect to all dispositive matters, including motions to remand

pursuant to the fourth sentence of 42 U.S.C. § 405(g).

        After reviewing the Commissioner’s unopposed motion and the applicable law, the

undersigned finds that a hearing on this motion is unnecessary and recommends that the

Defendant’s Unopposed Motion to Remand be granted. Accordingly, it is recommended that this

case be reversed and remanded to the Commissioner pursuant to the fourth sentence of 42 U.S.C.

§ 405(g) for further adjudication consistent with the Commissioner’s motion.


                                                  1
       Because all parties have not consented to proceed before a United States magistrate judge,

the undersigned directs the Clerk of Court to REASSIGN this case to Senior District Judge Sam

R. Cummings in accordance with normal procedures.

       A copy of this Report and Recommendation shall be served on all parties in the manner

provided by law. Any party who objects to any part of this Report and Recommendation must file

specific written objections within 14 days after being served with a copy. See 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b). In order to be specific, an objection must identify the specific

finding or recommendation to which objection is made, state the basis for the objection, and

specify the place in the magistrate judge’s report and recommendation where the disputed

determination is found. An objection that merely incorporates by reference or refers to the briefing

before the magistrate judge is not specific. Failure to file specific written objections will bar the

aggrieved party from appealing the factual findings and legal conclusions of the magistrate judge

that are accepted or adopted by the District Court, except upon grounds of plain error. See Douglass

v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1417 (5th Cir. 1996).

       IT IS SO ORDERED this 11th day of February, 2020.



                                              _____________________________________
                                              JOHN R. PARKER
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
